OPINION OF THE COURT
Per Curiam.
Respondent, Bertram Zweibon, was admitted to practice by this Court on November 24,1954.
On July 23, 1992, respondent pleaded guilty in the Supreme Court, New York County, to one count of grand larceny in the second degree, a felony. Upon entry of said plea, respondent was automatically disbarred (Matter of Swirsky, 103 AD2d 195; Matter of David, 145 AD2d 150). Accordingly, the petition *66of the Departmental Disciplinary Committee seeking an order striking respondent’s name from the roll of attorneys should be granted.
Respondent’s requests, unsupported by precedent, to have this Court include in its disbarment order provisions deviating from the prescriptions and prohibitions set forth in section 90 (2) of the Judiciary Law and section 603.13 of this Court’s rules (22 NYCRR), are denied.
Carro, J. P., Kupferman, Ross, Asch and Rubin, JJ., concur.
Petition granted and respondent’s name struck from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and respondent’s requests to have this Court include in its disbarment order provisions deviating from the prescriptions and prohibitions set forth in section 90 (2) of the Judiciary Law and section 603.13 of this Court’s rules (22 NYCRR), are denied.